                                                   Case 2:21-cv-00412-JAD-EJY Document 14 Filed 04/15/21 Page 1 of 2




                                               1 Gregory H. King
                                                 Nevada Bar No. 7777
                                               2 gking@kingdurham.com
                                                 Matthew L. Durham
                                               3 Nevada Bar No. 10342
                                                 mdurham@kingdurham.com
                                               4 KING & DURHAM PLLC
                                                 6385 S. Rainbow Blvd., Suite 220
                                               5 Las Vegas, Nevada 89118
                                                 Telephone: (702) 833-1100
                                               6 Facsimile: (702) 833-1107

                                               7 Attorneys for Defendant
                                                 GREYSTONE NEVADA, LLC
                                               8

                                               9                               UNITED STATES DISTRICT COURT
                                              10                                      DISTRICT OF NEVADA
                                              11

                                              12 EAA HOLDINGS, LLC, a Nevada Limited                 Case No.: 2:21-cv-00412-JAD-EJY
6385 S. RAINBOW BLVD., SUITE 220




                                                 Liability Company
   LAS VEGAS, NEVADA 89118




                                              13
                                                                Plaintiffs,                          STIPULATION AND ORDER FOR
                             (702) 833-1100




                                              14                                                     EXTENSIONS OF TIME
                                                         v.
                                              15                                                     (First Request)
                                                 GREYSTONE NEVADA, LLC, a Nevada
                                              16 Limited Liability Company; ROSE RIDGE
                                                 HOMEOWNERS ASSOCIATION, a Nevada
                                              17 Nonprofit Corporation; and DOES I through
                                                 X, inclusive; and ROE CORPORATIONS I
                                              18 through X, inclusive,

                                              19                 Defendants.

                                              20

                                              21          Defendant Greystone Nevada, LLC (“Greystone”) and Plaintiff EAA Holdings, LLC
                                              22 (“EAA”), by and through their respective counsel of record, hereby stipulate to the following:

                                              23          1. The deadline for Greystone to file a responsive pleading to EAA’s First Amended
                                              24             Complaint (ECF No. 7), currently due on April 14, 2021, is extended to April 26,
                                              25             2021. This is Greystone’s first request for an extension of time to file a responsive
                                              26             pleading to the First Amended Complaint.
                                              27          2. Should Greystone file a motion in response to EAA’s First Amended Complaint, the
                                              28             deadline for EAA to file a response to such motion would be May 10, 2021. The
                                                   Case 2:21-cv-00412-JAD-EJY Document 14 Filed 04/15/21 Page 2 of 2




                                               1           deadline is extended to May 26, 2021. This is EAA’s first request for such an

                                               2           extension.

                                               3        3. Greystone intends to file its response to EAA’s Motion to Remand (ECF No. 11) by

                                               4           the current deadline of April 26, 2021. The deadline for EAA to file its reply to that

                                               5           response is currently May 3, 2021. The deadline is extended to May 26, 2021. This is

                                               6           EAA’s first request for such an extension.

                                               7 DATED: April 14, 2021                    KING & DURHAM PLLC

                                               8

                                               9
                                                                                          By            /s/ Gregory H. King
                                              10                                                Gregory H. King, NV Bar No. 7777
                                                                                                Matthew L. Durham, NV Bar. No. 10342
                                              11                                                6385 S. Rainbow Blvd., Suite 220
                                                                                                Las Vegas, Nevada 89118
                                              12                                                Tel. (702) 833-1100
6385 S. RAINBOW BLVD., SUITE 220
   LAS VEGAS, NEVADA 89118




                                              13
                                                                                                Attorneys for Defendant
                             (702) 833-1100




                                              14                                                GRESYTONE NEVADA, LLC

                                              15

                                              16 DATED: April 14, 2021                    LEWIS ROCA ROTHGERBER CHRISTIE LLP
                                              17

                                              18
                                                                                          By           /s/ Brian D. Blakley
                                              19                                                Ogonna Brown, Bar No. 7589
                                                                                                Brian D. Blakley, Bar No. 13074
                                              20                                                3993 Howard Hughes Parkway, Suite 600
                                                                                                Las Vegas, NV 89169
                                              21
                                                                                                Tel. (702) 949-8200
                                              22
                                                                                                Attorneys for Plaintiff
                                              23                                                EAA HOLDINGS LLC

                                              24
                                                                                             ORDER
                                              25 IT IS SO ORDERED.

                                              26
                                                                                      _______________________________________
                                              27                                      UNITED STATES MAGISTRATE JUDGE
                                              28                                      Dated: April 15, 2021


                                                                                                -2-
